Citation Nr: 1028741	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a hiatal 
hernia.

 2.  Entitlement to service connection for cardiovascular 
disease, including as secondary to a hiatal hernia.

 3.  Entitlement to service connection for colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana which denied the benefits sought on appeal. Jurisdiction 
over the case was later transferred to the Winston-Salem, North 
Carolina RO.

The Board remanded this case for additional development in April 
2005 and in August 2009. 

Because the Board's remand directives have not been completed, 
the appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  Stegall v. West, 11 Vet. App. 268 (1998).  VA 
will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
residuals of a hiatal hernia, and ulcerative colitis.  In April 
2005 and August 2009, the Board remanded the matter to obtain 
pertinent medical records and for an examination pertaining to 
the etiology of the claimed disabilities.   

In August 2009, the Board instructed the RO/AMC to undertake all 
appropriate measures to acquire identified records of private 
hospitalization in May 1969 from the Lutheran Hospital in Fort 
Wayne, Indiana.  It was noted that the Board's previous April 
2005 remand had directed that such records be obtained.  
Following the April 2005 remand, the RO/AMC sent a letter which 
requested the Veteran's medical authorization to obtain these 
records.  However, a signed authorization letter had already been 
received from the Veteran to obtain the Lutheran Hospital 
records.  At all events, when no reply was received from the 
Veteran, the RO/AMC did not pursue the matter further.     

In January 2010, the RO/AMC received a signed VA Form 21-4142; 
however, the Veteran had failed to check the box indicating that 
he authorized the release of information.  The RO/AMC 
subsequently requested a completed form and when no reply was 
received, did not pursue the matter further.  

As previously noted in the April 2005 remand, the Veteran had 
completed two prior authorizations for records from the same 
facility such that an additional VA Form 21-4142 is unnecessary.  
A  records inquiry should have been made to the facility in 
question.  See 38 C.F.R. § 3.159(1) (VA will undertake reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency).

Since no inquiry was made, as requested, the matter must be 
remanded for compliance with the Board's remand instructions.  A 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As the appeal remains pending, while the case is on remand, the 
Veteran should be afforded an additional opportunity to present 
for a VA examination.  In August 2009, the matter was remanded 
for an additional VA examination and medical nexus opinion.  
Although the Veteran was apparently scheduled for such an 
examination and the RO/AMC has indicated that he failed to 
report, there is no documentation in the record as to the Veteran 
being so notified of the examination.  

Following an April 2009 VA examination, the examiner opined as to 
whether there was a connection between the Veteran's dietary 
restrictions in service and his current problems including hiatal 
hernia and ulcerative colitis, and stated that she could not 
resolve this issue without resort to mere speculation.  The VA 
examiner noted the Veteran had a longstanding, extensive medical 
record documenting chronic inflammatory disease, scarred pylorus, 
mild to moderate duodenitis and narrowing of the distal colon, 
and had been hospitalized several times for these problems and 
gastrointestinal bleeds.  Also noted was that the available 
service treatment records did not show findings of evaluation for 
ulcers, or similar conditions.  The examiner did however observe 
that the "special dietary restrictions" validated the Veteran 
being seen for his complaints, and appeared to have been the type 
of diet that was used years ago for ulcer disease and would no 
longer be recommended.  The Board determined that the April 2009 
opinion was inconclusive, and did not provide any reasonable 
explanation against the possibility that a current diagnosed 
gastrointestinal system disorder may be due to service.  
Additionally, there was some intervening symptomatology between 
service and at least from the early 1980s.  The Board finds that 
a VA examination would be helpful in the adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will contact the Lutheran 
Hospital in Fort Wayne, Indiana and request 
any records concerning the Veteran's 
hospitalization at that facility in 
May 1969, using the authorization forms 
that are now of record, and if 
necessary seek a further authorization 
from the Veteran.  If  the search for any 
identified records is unsuccessful, the 
RO/AMC must notify the Veteran and his 
representative of this in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.  When this requested action has been 
completed, the RO/AMC will afford the 
Veteran an additional opportunity to report 
for a comprehensive physical examination to 
address the etiology of claimed colitis and 
residuals of a hiatal hernia.  The 
following considerations will govern the 
examination:

a.  The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b.  After conducting any interviews with 
the Veteran or any appropriate clinical 
testing, the examiner must express an 
opinion as to whether colitis, and a 
hiatal hernia condition are causally 
related to the Veteran's service, taking 
into consideration a review of service 
records and the fact that he was placed 
on special dietary restrictions during 
that time period.  In providing the 
requested opinion, the VA examiner should 
also note his or her review and 
consideration of the prior October 2007 
and May 2009 VA Compensation and Pension 
examinations.

c.  Provided it is found that the Veteran 
has a current gastrointestinal disorder 
with the likely causal connection to 
service, the VA examiner must provide an 
opinion as to whether the Veteran's 
cardiovascular disease is secondarily 
related to the underlying disorder(s), on 
the basis of either causation, or chronic 
aggravation of a nonservice-connected 
disorder by service-connected disability.

d.  The examiner must state the medical 
basis or bases for his opinion.  However, 
if the examiner cannot respond to the 
inquiry without resort to speculation, he 
or she should so state, and further state 
what specific information is lacking as 
to providing a non-speculative opinion.

3.  The RO/AMC will notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of a claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
needs to be obtained which shows that 
notice scheduling the examination was sent 
to the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law.  Then 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Veteran is also advised that "[t]he duty to assist is not always 
a one-way street," Wood v. Derwinski, 1 Vet. App. 190 (1991), and 
it is the responsibility of veterans to cooperate with VA. See 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Olson v. Principi, 3 
Vet. App. 480 (1992).

						CONTINUED ON NEXT PAGE









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


